DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Owens on 5/20/21.
The application has been amended as follows: 
In claim 20, line 5, “ wherein a projection of an exit aperture of a first set of internal coolant channels intersects a rake face extending below a corner edge of the rotary cutting tool, and a projection of an exit aperture of a second set of internal coolant channels intersects a rake face below a radial cutting edge of the rotary cutting tool;” has been added after the semicolon. 
Allowable Subject Matter
Claims 1-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        5/20/21

/Alan Snyder/Primary Examiner, Art Unit 3722